Citation Nr: 0027073	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  92-14 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted with 
which to reopen a claim of entitlement to service connection 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin condition, 
claimed as due to Agent Orange exposure.

3.  Entitlement to service connection for peripheral 
neuropathy, claimed as due to Agent Orange exposure.

4.  Entitlement to an increased evaluation for a service 
connected low back disability, currently evaluated as 40 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1970.  Service in Vietnam is indicated by official 
records as is the receipt of a Vietnam Service Medal with 
bronze star, Vietnam Campaign Medal and National Defense 
Service Medal

This appeal arises from various decisions of the Department 
of Veterans Affairs (VA) Regional Office. 

The veteran's claims of entitlement to service connection for 
s skin condition and for PTSD initially came before the Board 
in August 1993 at which time both issues were remanded.  The 
directives requested in that remand have been undertaken and 
the claim is now ready for appellate consideration.

This matter also comes before the Board from a June 1997 
rating decision in which the claim of entitlement to service 
connection for peripheral neuropathy due to Agent Orange 
exposure was denied and a November 1998 rating decision in 
which the RO denied an evaluation in excess of 40 percent for 
a low back disability.  

During the course of this appeal, the veteran raised a number 
of additional issues, none of which are currently before the 
Board on appeal.

A review of the record reflects that in March 1999 and June 
2000 substantive appeals, the veteran requested a hearing to 
be held before a member of the Board.  That hearing request 
was subsequently withdrawn, as noted in an August 2000 brief 
presented by the veteran's representative.  See 38 C.F.R. 
§ 20.702(e) (2000).
FINDINGS OF FACT

1. The veteran served in Republic of Vietnam during the 
Vietnam Era.

2.  In November 1990, the Board denied the veteran's claim of 
entitlement to service connection for PTSD.

3.  Evidence submitted since the Board's November 1990 
decision pertaining to PTSD bears directly and substantially 
upon the specific matter under consideration; it is neither 
cumulative nor redundant; and it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

4.  The veteran has submitted competent evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim of entitlement to service connection for PTSD is 
plausible.

5.  The veteran has no awards or decorations denoting 
engagement in combat and no other supportive evidence 
reflects that the veteran engaged in combat.

6.  The veteran's account of in-service traumatic stressors 
has not been corroborated by the evidence of record.

7.  There has been no competent medical evidence of record 
establishing a nexus between a skin condition, diagnosed as 
folliculitis and service, including exposure to Agent Orange 
claimed to have been sustained therein.

8.  There is no competent medical evidence of record 
establishing a diagnosis of peripheral neuropathy or a 
disability primarily manifested by numbness of the upper and 
lower extremities and face.

9.  The veteran's disability of the lumbar spine is primarily 
manifested by muscle spasms, limitation and motion and 
complaints of pain.

10.  Neither an exceptional nor unusual disability picture 
has been presented so as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  Evidence submitted since the Board's November 1990 
decision denying service connection for PTSD is new and 
material.  The claim of entitlement to service connection for 
PTSD is reopened.  38 U.S.C.A. 5108, 7104 (West 1991); 
38 C.F.R. 3.156, 20.1100 (1999).

2.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. 5107(a) (West 1991).

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).

4  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a skin 
condition.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for peripheral 
neuropathy.  38 U.S.C.A. § 5107(a) (West 1991).

6.  The criteria for an evaluation in excess of 40 percent 
for the service connected disability of the lumbar spine have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.71a, Diagnostic Code 5295 (1999).

7.  An extraschedular disability rating is not warranted for 
the veteran's service-connected low back disability. 38 
C.F.R. § 3.321(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen a claim of entitlement to 
service connection for PTSD.  The veteran is also seeking 
entitlement to service connection for a skin condition and 
for peripheral neuropathy.  He primarily maintains that these 
two conditions are due to exposure to Agent Orange sustained 
in service.  Finally, the veteran contends that an evaluation 
in excess of 40 percent is warranted for his service-
connected low back disability.  

In the interest of clarity, the Board will separately analyze 
the issues on appeal.

1.  Whether new and material evidence has been submitted with 
which to reopen a claim of entitlement to service connection 
for PTSD.

Applicable Law and Regulations

Service connection - in general

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That a disorder or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that disorder or injury.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992); Chelte v. Brown, 
10 Vet. App. 268, 271 (1997).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

Service connection - PTSD

For service connection to be awarded for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred. 38 C.F.R. 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b),  38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993). The determination as to whether 
the veteran "engaged in combat with the enemy" is made, in 
part, by considering military citations that expressly denote 
as much. Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
However, the Court has held that the Board may not rely 
strictly on combat citations to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  If combat is affirmatively indicated, then the 
veteran's lay testimony regarding claimed combat-related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

Finality/new and material evidence

In general, Board decisions are final, and may not be 
reopened except on receipt of new and material evidence.  38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  Knightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
3.156 (1999).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998), the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

In Hodge, it was observed that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  The law 
provides that evidence proffered by the appellant to reopen 
his claim is presumed credible for the limited purpose of 
ascertaining its materiality, but it must be of such 
significant import that it must be considered in order to 
fairly decide the merits of the appellant's claim.  See 
Spalding v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims 
(Court).  See Elkins v. West, 12 Vet. App. 209 (1999).  Under 
the Elkins test, the Board must first determine whether the 
veteran has presented new and material evidence under 38 
C.F.R. 3.156(a) (1998) in order to have a finally denied 
claim reopened under 38 U.S.C.A. 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. 5107(a) (West 1991). 
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim, but only after 
ensuring the VA's duty to assist under 38 U.S.C.A. 5107(b) 
(West 1991) has been fulfilled.  See Winters v. West, 12 Vet. 
App. 203 (1999).

Well grounded claims

Under 38 U.S.C. A. § 5107(a), an applicant for VA benefits 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded," meaning that the claim is "one which is . . 
. capable of substantiation."  Further, the claim "need not 
be conclusive but only possible" in order meet the burden 
established in the statute.  Kandik v. Brown, 9 Vet. App. 
434, 439 (1996).  The burden to submit evidence sufficient to 
establish a "well-grounded" claim is the claimant's alone.  
Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).  

It has been observed that in Epps, the Federal Circuit Court 
of Appeals "definitively held that 'there is nothing in the 
text of [38 U.S.C.A] § 5107 to suggest that [] VA has a duty 
to assist a claimant until the claimant meets his or her 
burden'" of establishing a well-grounded claim before 
providing any assistance to the claimant."  Morton v. West, 
12 Vet. App. 477, 481 (1999) (emphasis added).   It was also 
noted that the claimant's burden to produce evidence to 
render a claim well grounded was a "condition precedent 
established by Congress" that neither VA nor the Court was 
free to ignore.  Morton, 12 Vet. App. at 485.    

In order for a claim of entitlement to service connection to 
be well grounded, there must have been presented competent 
evidence of a current disability; a disease or injury which 
was incurred or aggravated in service, and a nexus between 
the disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed.Cir. 1996)(table); see Watai v. Brown, 9 Vet. App. 
441, 443 (1996).  In ascertaining whether a claim is well 
grounded, the truthfulness of evidence proffered in its 
support is presumed.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  

In sum, in the analysis of whether to reopen a previously and 
finally denied claim, VA must first determine whether the 
appellant has presented new and material evidence under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, VA must determine whether, based upon 
all the evidence of record in support of the claim the claim 
as reopened is well grounded pursuant to 38 U.S.C.A. § 
5107(a).  Third, if the claim is well grounded, VA may then 
proceed to evaluate the merits of the claim but only after 
ensuring that its statutory duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  See Elkins v. West, 12 Vet. 
App. 209 (1999), Winters v. West, 12 Vet. App. 203 (1999), 
vacated and remanded on other grounds, __F.3d __, (No. 99-
7108, Fed.Cir. July 26, 2000).  


Factual Background

The veteran's DD-214N indicates that his specialty was CS-
3000, cook.  He served aboard the USS Deliver, ARS-23.  He 
was awarded the Vietnam Service Medal and the Vietnam 
Campaign Medal. 

Service medical records showed that upon enlistment 
examination conducted in July 1968, a psychiatric evaluation 
was normal.  The service medical records were negative for 
complaints, findings, treatment or for a diagnosis of a 
psychiatric condition.  Upon separation examination conducted 
in November 1970, a psychiatric evaluation was normal.  

In June 1989, the veteran initially raised the issue of 
entitlement to service connection for PTSD.  In August 1989, 
the veteran submitted a statement identifying stressors which 
he had experienced during service.  He reported that he was a 
machine gunner on a salvage ship.  He stated that on 
approximately June 10, 1969, a sailor on his ship, the USS 
Deliver, who he identified by name, drowned during a salvage 
operation while on active duty in DaNang or elsewhere in 
Vietnam.  He also reported that he was given orders to fire 
on anything that moved.  

Upon VA examination conducted in September 1989, the veteran 
complained of PTSD.  The veteran reported that he served in 
the U.S. Navy from 1968 to 1970 and that he was assigned to a 
salvage ship where he functioned as a machine gunner.  He 
stated that he served in Vietnam for about 8 months in 1969.  
He stated that in 1969 following his discharge from service, 
he was admitted to a psychiatric hospital for a few weeks, 
but he could not recall the name of the hospital.  It was 
noted that the veteran did not really complain about Vietnam 
or any psychological difficulties related to his military 
duty.  Diagnoses of moderate, chronic, generalized anxiety 
disorder and PTSD, not found, were made.  

By rating action of October 1989, the RO denied entitlement 
to service connection for PTSD.  That determination was 
appealed.

In October 1989, private medical records were submitted.  The 
first record showed that the veteran was hospitalized from 
October 9 to October 18, 1987.  The history indicated that 
the veteran was involved in a motor vehicle accident in 
August 1987, which resulted in the vehicle turning over and 
the veteran sustaining injuries to the pelvis, lower back and 
neck.  Diagnoses of acute cervical strain, acute lumbosacral 
strain and post-traumatic lumbar myofascitis were made.  A 
secondary diagnosis of PTSD was made.  The second record, 
dated in April 1988, indicated that the veteran was seen in 
December 1987 and that at that time, he was steadily 
improving after initial treatment difficulty in stabilizing 
his condition.  An impression of PTSD, acute, resolving, was 
made.  

VA medical records showed that the veteran was treated in the 
mental heath clinic in 1989.  A November 1989 entry showed 
that a diagnosis of insomnia, rule out depressive disorder, 
was made.  A second entry dated in November 1989 showed that 
the veteran complained of nervousness, anxiety and headaches.  
A diagnosis of rule out PTSD was made.  

The claim came before the Board in November 1990 at which 
time the Board denied entitlement to service connection for 
PTSD, reasoning that a diagnosis of PTSD was not reasonably 
substantiated.  

Evidence Submitted after the November 1990 Board Decision

In November 1990, the veteran filed to reopen the claim of 
entitlement to service connection for PTSD.  

A counseling report dated in May 1991 shows that both a 
veterans counselor and a social worker concurred that the 
veteran had PTSD.  The report indicated that the veteran had 
been involved in group and individual therapy sessions from 
January to November 1990.  It was noted that after he 
experienced a post-service vehicle accident, he experienced a 
flashback experience and became obsessed about his physical 
injuries and memories of Vietnam.  A diagnosis of PTSD with 
dysthymia was made.  

A VA psychiatric evaluation was performed in June 1991.  At 
that time the veteran reported that he had two bad 
experiences in Vietnam.  First, he reported that he was 
attacked and that "they had a death."  He also reported 
that he was attacked by Vietcong during which there was 
fighting and he used a machine gun.  He stated that he was 
not wounded or injured but reported that there was one death 
and several other were wounded.  A diagnosis of generalized 
anxiety disorder, with depression was made.  The examiner 
opined that the veteran's reported stressors of Vietnam were 
not of enough severity to justify a diagnosis of PTSD.

In July 1991, the veteran provided additional information 
about his alleged stressors.  He reported that while 
performing some type of construction operation on shore, he 
saw a Vietnamese child get killed.  He also reported that 
during a salvage operation in DaNang, a diver went under the 
water and drowned and his body had to be stored in the 
freezer on board the ship to which the veteran was assigned.  

In February 1992, a medical statement from a psychotherapist 
was received stating that a diagnosis of PTSD was definitely 
warranted.  It was noted that when he was first treated, he 
had classic PTSD symptoms including recurring combat 
nightmares of scenes from Vietnam.   

The claim came before the Board in August 1993, at which time 
it was remanded.  The Board directed the RO to recharacterize 
the issue as whether new and material evidence had been 
submitted with which to reopen the claim of entitlement to 
service connection for PTSD, adjudicate that issue, and issue 
a Supplemental Statement of the Case setting forth the proper 
law and regulations.  This was subsequently accomplished by 
the RO.  In a Supplemental Statement of the Case issued in 
October 1993, the RO determined that new and material 
evidence had not been submitted with which to reopen the 
claim of entitlement to service connection for PTSD.

VA medical records showed that in June 1994, a psychiatrist 
reviewed the veteran's records, including the diagnoses which 
were previously made, and concluded that the records pointed 
to a diagnosis of PTSD which appeared to be service 
connected, even though aspects were of delayed onset.  

VA outpatient records showed that in June 1995 the veteran 
underwent a psychological assessment.  The diagnostic 
impression indicated that from the veteran's history he did 
at one time appear to be suffering from a mild case of PTSD, 
but that he no longer manifested any significant symptoms of 
it.  A diagnosis of a history of PTSD and adjustment disorder 
with mixed emotional features, was made.

In June 1997, the Department of the Army U.S. Army & Joint 
Services Environmental Support Group (ESG) provided 
information pertaining to the veteran's PTSD claim and 
alleged stressors.  A 1969 history of the USS Deliver, the 
ship to which the veteran was assigned, confirmed that the 
members aboard the ship conducted salvage operations in the 
Western Pacific area, to include Vietnam, during the 
veteran's tour of duty.  It was noted that the history did 
not state that anyone drowned during a salvage operation and 
that there was no documentation of death or injury to an 
individual who was specifically identified by the veteran.  

In March 1999, the veteran submitted a statement indicating 
that he was involved in combat in Vietnam and identifying 
alleged stressors.  He reported that he was a gunner on a 
machine gun with orders to shoot anything that moved.  He 
stated that he was fired upon.  

In March 1999, the RO again contacted ESG in order to assist 
in verifying the veteran's alleged stressors.  It was noted 
that the veteran reported that while the USS Deliver was in 
Vietnam waters, the ship was fired upon by the enemy and that 
during some type of construction operation on shore, he faced 
combat action.  Verification of these reported stressors was 
requested.  

A response was received from ESG in April 1999, at which time 
a history of the USS Deliver was provided.  The history 
indicated that the members aboard that ship performed tasks 
including recovering marker buoys, repairing offshore 
petroleum lines, making buoy arrangements and salvaging 
mooring buoys and watercraft.  The history showed that the 
ship performed salvage operations in Vietnam from May 25, 
1969 to June 9, 1969 and from August 8, 1969 to August 21, 
1969.  The history did not mention that the ship came under 
enemy fire or participated in combat activity.  No casualty 
information about an individual identified by the veteran as 
having died during Naval service could be found.

In a May 2000 Supplemental Statement of the Case, the RO 
determined that new and material evidence had not been 
submitted with which to reopen the claim of entitlement to 
service connection for PTSD.

Analysis

As has been discussed in detail above, under the 
Elkins/Winters test, the Board must sequentially determine 
(1) whether new and material evidence has been submitted 
which serves to reopen the previously-denied claim; (2) if 
so, determine whether the claim is well-grounded; and (3) if 
so, adjudicate the claim on the merits.  

New and material analysis

The evidence of record in November 1990 may be summarized as 
indicating that the veteran was not shown to have been a 
combat veteran of the Vietnam War, and that a diagnosis of 
PTSD related to service or any incident therein, including 
stressors identified by the veteran, had not been made.  

Since the November 1990 rating decision, evidence has been 
submitted documenting a diagnosis of PTSD and etiologically 
linking that condition to service and the specific stressors 
identified by the veteran.  The Board observes in passing 
that during the pendency of this appeal, the requirement for 
a "clear" diagnosis of PTSD has been eliminated from the 
language of 38 C.F.R. § 3.304(f).  Compare 38 C.F.R. § 
3.304(f) (1990) and (1999).  

Recent diagnoses of PTSD which have been linked to the 
veteran's military service and alleged stressors clearly bear 
directly and substantially on the specific matter under 
consideration, i.e., whether the veteran has PTSD which has 
been caused by his military service.  These diagnoses are 
neither cumulative nor redundant, as they were not previously 
of record.  Given the nature of this medical evidence, the 
Board finds that the diagnoses are by themselves so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

Having carefully considered all of the evidence received 
since the November 1990 denial of the claim, and presuming it 
to be credible pursuant to the holding in Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992), the Board finds the evidence 
is new and material within the meaning of applicable law and 
will reopen the claim.
Accordingly, the claim is reopened, and the Board will 
proceed to analyze whether all of the evidence, as presumed 
credible, is sufficient to well ground the claim.

Before proceeding further, the Board must consider whether 
the cautions of the Court in Bernard v. Brown, 4 Vet. App. 
384 (1993) apply [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby].  In this case, the veteran has been given ample 
opportunity to provide evidence and argument in support of 
his claim of entitlement to service connection for PTSD.  
Moreover, the RO initially addressed this claim on the 
merits, as if no previous final decision had been rendered.  
See the July 1991 rating decision.  Although the Board 
remanded this issue in August 1993 so that the matter of 
finality/new and material evidence could be adjudicated by 
the RO, the fact remains that the RO did, in fact, adjudicate 
the claim on the merits.

Well-grounded claim analysis

The Board concludes that the veteran's claim of entitlement 
to service connection for PTSD is well grounded.  38 U.S.C.A. 
5107(a).  This is based on a diagnosis of PTSD made by a VA 
psychiatrist linking PTSD to service, and the veteran's own 
statements as to his alleged stressors.  The Board wishes to 
make it clear that the veteran's statements are presumed to 
be true only for the limited purpose of establishing whether 
the claim is well grounded.  See King v. Brown, 5 Vet. App. 
19, 21 (1993).

A well-grounded claim having been submitted, VA has a duty to 
assist the veteran in developing the facts pertinent to his 
claim.  38 U.S.C.A. § 5107.  In the instant case, the Board 
believes that all relevant evidence which is available has 
been obtained with regard to this claim.  The veteran has 
identified no additional relevant evidence which has not been 
obtained.   

In this regard, the Board notes that the veteran has 
identified stressors which occurred during service and which 
he believes support a diagnosis of PTSD.  In June 1997 and in 
March 1999, the RO requested and received information from 
ESG in an attempt to verify the veteran's alleged stressors.  
The veteran has not presented any additional allegations of 
stressors aside from those for which an attempt of 
verification has been made.  Accordingly, for the reasons 
stated above, the Board concludes that VA's duty to assist 
the veteran has been satisfied in this case.

Once a well-grounded claim has been established, the Board 
has the duty to assess the credibility and weight to be given 
to the evidence.  See Madden v. Gober, 125 F.3d 1477 
(Fed.Cir. 1997) and cases cited therein.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1999).  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board wishes to emphasize that the evidentiary threshold 
for determining that a claim is well grounded is "low", 
meaning that it need only be demonstrated that a claim is 
plausible or capable of substantiation.  See Hensley v. West, 
212 F. 3d 1255, 1260 et seq. (Fed. Cir. 2000).  The standard 
of proof for adjudicating a claim on its merits, set out in 
the paragraph immediately above, is necessarily higher.  All 
evidence, not just evidence favorable to a veteran's claim, 
must be evaluated by the Board in a merits determination.  In 
addition, while a veteran's assertions are presumed credible 
for the limited purpose of ascertaining whether his claim is 
well grounded, see King v. Brown, 5 Vet. App. 19, 21 (1993), 
the presumption of credibility does not extend beyond that 
predicate determination.  See, e.g. Chipego v. Brown, 4 Vet. 
App. 102, 104-105 (1993).  The Board is required to assess 
the credibility, and therefore the probative value, of 
proffered evidence in the context of the evidentiary record 
in its whole.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997).

The Board's discussion pertaining to Bernard, above, is 
applicable to this stage of the analysis.  As noted above, 
the veteran has presented argument and evidence concerning 
the merits of his claim, and the RO initially adjudicated the 
claim on its merits.  The Board therefore concludes that the 
veteran is not prejudiced by its merits decision.

Decision on the merits

The veteran is seeking service connection for PTSD.  He 
essentially contends that he suffers from PTSD as a result 
specific stressors which occurred during service.  The 
veteran reported that while the USS Deliver was in Vietnam 
waters, the ship was fired upon by the enemy and that during 
some type of construction operation on shore, he faced combat 
action.  He also reported that a serviceman aboard his ship 
died during a dive and that he was part of a group which was 
attacked by Vietcong during which there was fighting and he 
used a machine gun.

As discussed above, for a grant of service connection for 
PTSD, the governing regulation, 38 C.F.R. 3.304(f), requires 
the presence of three elements: (1) medical evidence of a 
current disability; (2) credible supporting evidence that the 
claimed in- service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
Harth v. West, 14 Vet. App. 1, 4 (2000).

Regarding the first element of 38 C.F.R. § 3.304(f) the Board 
notes that the veteran has been diagnosed as having PTSD on 
several occasions, which has been linked to service and the 
veteran's reported stressors.  Thus, he has satisfied the 
first and third elements of 38 C.F.R. § 3.304(f).

As to the second §3.304(f) element, the evidence necessary to 
establish the occurrence of a recognizable stressor during 
service varies depending on whether or not the veteran was 
"engaged in combat with the enemy."  West, 7 Vet. App. at 76. 
The Board is required to "make specific findings of fact as 
to whether or not the veteran was engaged in combat with the 
enemy and, if so, whether the claimed stressor is related to 
such combat."  Zarycki, 6 Vet. App. at 98.  See also 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

In this case, the veteran contends that he had combat 
service.  However, his service records indicate that he was a 
cook aboard a salvage vessel.  These official records, 
moreover, do not reflect that he received any combat citation 
in service.  There is no official record or other 
corroborative evidence showing that he was ever exposed to 
combat.  The documentation provided by ESG in June 1997 and 
March 1999 included a history of the USS Deliver, the ship to 
which the veteran was assigned.  The history did not mention 
that the ship came under enemy fire or participated in combat 
activity and there was no indication of any casualties.  The 
Board also notes that although the veteran reported that he 
was a machine gunner on the USS Deliver, his DD 214 reflects 
that he in fact performed duties as a cook.

Therefore, because there is no official record or other 
corroborative evidence showing that the veteran was ever 
exposed to combat, the Board finds that the provisions of 38 
U.S.C.A. § 1154 and 38 C.F.R. § 3.304(d) regarding combat 
veterans are not for application in this case.  See also 
VAOPGCPREC 12-99, (October 18, 1999) [holding that the 
determination of whether a veteran "engaged in combat with 
the enemy" depends on multiple factors, including the 
requirement that the veteran participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  The issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy for purposes of section 1154(b) must be 
resolved on a case by case basis.].

Thus, in order to grant service connection for PTSD based on 
the veteran's alleged stressors, there must be credible 
independent evidence to corroborate his statements as to the 
occurrence of the claimed stressors.  Doran, 6 Vet. App. at 
288-89 (1994). Further, an opinion by a mental health 
professional based on a post-service examination of the 
veteran cannot be used to establish the occurrence of a 
stressor.  See Moreau, 9 Vet. App. at 395-96.

Regarding the veteran's claimed stressors, the Board finds 
that the veteran has failed to satisfy the second element of 
38 C.F.R. 3.304(f) as there is no credible supporting 
evidence of record demonstrating that any of these claimed 
in-service stressors actually occurred.  The stressors 
reported by the veteran primarily consisted of his 
participation in combat and manning a machine gun and the 
death of a diver who was attached to the USS Deliver.  
However, records from ESG showed that the members aboard that 
ship performed tasks including recovering marker buoys, 
repairing offshore petroleum lines, making buoy arrangements 
and salvaging mooring buoys and watercraft.  The history 
showed that the ship performed salvage operations in Vietnam 
from May 25, 1969 to June 9, 1969 and from August 8, 1969 to 
August 21, 1969.  The history did not mention that the ship 
came under enemy fire or participated in combat activity.  No 
casualty information about any individual was reported.  In 
March 1999, the ESG reported that they were unable to verify 
that any of the veteran's alleged stressors occurred. 

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F3d. 
1477 (Fed. Cir. 1997) and cases cited therein.  In 
particular, the United States Court of Appeals for the 
Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden 125 F.3d at 1481.  In this 
regard, the veteran's reported stressors are inconsistent 
with his service medical and personnel records, his duty 
assignment, and the historical records of the ship to which 
he was assigned while in service.  As discussed above, these 
records show that he was a cook aboard a Naval salvage 
vessel, not a machine gunner in combat situations.  For the 
reasons and bases set forth above, the Board finds that his 
contentions regarding alleged stressors are not credible.  
The other evidence of record, as indicated above, fails to 
support the veteran's claim as to the existence of alleged 
stressors.

The Board thus concludes that the diagnoses of PTSD upon 
which the veteran relies upon for the establishment of his 
claim are based on the veteran's own reports of unverified 
stressors.  In the absence of corroborated stressors, these 
cannot be used to establish the occurrence of a stressor.  
See Moreau, 9 Vet. App. at 395-6; see also Swann v. Brown, 5 
Vet. App. 229, 233 (1993) [ a diagnosis "can be no better 
than the facts alleged by the appellant."].  As discussed 
above, the veteran did not engage in combat during service 
and that there is no independent evidence to corroborate the 
veteran's statements as to the occurrence of the claimed 
stressors.

In summary, the Board finds that preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for PTSD as the evidence does not show the 
existence of a credible in-service stressor, as required 
under 38 C.F.R. 3.304(f).  Thus, the veteran's claim is 
denied.


2.  Entitlement to service connection for a skin condition, 
claimed as due to Agent Orange exposure.

Law and regulations

The law and regulations generally pertaining to service 
connection and the standard of proof have been set out 
previously and will not be repeated.

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 
3.313 (1999).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) (1999) are met even though there is no record of 
such diseases during service, provided further that the 
rebuttable presumption provisions of § 3.307(d) are also 
satisfied: Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; Multiple myeloma; Non- 
Hodgkin's lymphoma; Acute and subacute peripheral neuropathy; 
Porphyria cutanea tarda; Prostate cancer; Respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); Soft- 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma) (The term "soft-tissue 
sarcoma" includes the following: Adult fibrosarcoma; 
Dermatofibrosarcoma protuberans; Malignant fibrous 
histiocytoma; Liposarcoma; Leiomyosarcoma; Epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); Rhabdomyosarcoma; 
Ectomesenchymoma; Angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); Proliferating (systemic) 
angioendotheliomatosis; Malignant glomus tumor; Malignant 
hemangiopericytoma; Synovial sarcoma (malignant synovioma); 
Malignant giant cell tumor of tendon sheath; Malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft 
part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of 
tendons and aponeuroses; Extraskeletal Ewing's sarcoma; 
Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma; (For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.) 38 U.S.C.A. § 1116 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.309(e) (1999) [emphasis added by the Board].

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, other acne disease consistent with chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy shall be come manifest to a degree of 10 percent 
or more within a year, and respiratory cancers within 30 
years, after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii) (1999).

Under 38 U.S.C.A § 1116(b)(1) (1999), when the Secretary of 
VA determines, on the basis of sound medical and scientific 
evidence, that a positive association exists between the 
exposure to humans to an herbicide agent and the occurrence 
of a disease in humans, the Secretary must prescribe 
regulations providing that a presumption of service 
connection is warranted for that disease.

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has held that when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability the claim must nevertheless 
be reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam (See 
38 C.F.R. § 3.309(e)), but must also determine whether his 
current disability is the result of active service under 38 
C.F.R. § 3.303(d).  In other words, the fact that the veteran 
may not meet the requirements of 38 C.F.R. § 3.309 would not 
in and of itself preclude him from establishing service 
connection as he may, in the alternative, establish service 
connection by way of proof of actual direct causation, 
showing that his exposure to an herbicide during service 
caused any current disorders.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(d).

Factual Background

The service medical records showed that upon enlistment 
examination conducted in July 1968, an evaluation of the skin 
was normal.  The service medical records were negative for 
complaints, findings, treatment or for a diagnosis of a skin 
condition.  Upon separation examination conducted in November 
1970, an evaluation of the skin was normal.

There are no pertinent medical records covering approximately 
twenty years after service.

Correspondence from the RO to the veteran dated in February 
1989 reflects that the veteran participated in the VA Agent 
Orange registry.  The RO notified the veteran that a recent 
examination and laboratory studies had failed to identify an 
specific Agent Orange induced problem.  It was noted that 
coincidental findings revealed chronic neck and back pain, 
chronic headaches and mild hypertension, but that these 
conditions were most likely unrelated to Agent Orange 
exposure.  

In June 1989, the veteran reported that he experienced skin 
irritation and break outs on the right side of his face, in 
effect raising the issue of entitlement to service connection 
for a skin condition.  

Upon VA examination conducted in September 1989, the veteran 
complained itching, breaking out and bleeding on the right 
side of his face.  He explained that he had a scaly, 
recurrent skin rash on the right cheek with residual brownish 
pigmentation scars on the right cheek.  He reported that the 
onset of this condition was about 1971 and indicated that he 
had never been treated for a skin condition nor had one been 
diagnosed.  An examination of the skin revealed some brownish 
pigmentation scars over the right cheek where he had had some 
type of dermatitis of the skin of the right cheek.  A 
diagnosis of recurrent dermatitis of the right cheek was 
made.  

In a statement dated in January 1990, the veteran reported 
that his skin problems began in 1975 and indicated that the 
skin condition was related to exposure to chemicals during 
"combat war time duty" in Vietnam.  

VA medical records show that in June 1990, the veteran was 
seen for symptoms of discoloration of the right cheek.  A 
diagnosis of seborrheic keratosis was made.  

A VA examination was conducted in April 1991.  The veteran 
complained of a rash on his face when he was in Vietnam which 
was recurrent.  An examination of the skin revealed a dark 
pigmented scar bout the size of a 50 cent piece on the right 
cheek.  There were no other abnormalities.  A diagnosis of a 
past history of recurrent dermatitis of the face was made.  

By rating actions of July and August 1991, entitlement to 
service connection for a skin condition claimed as secondary 
to Agent Orange exposure was denied.  The veteran appealed 
those decisions.

The claim came before the Board in August 1993, at which time 
it was remanded.  The Board directed the RO to adjudicate 
that issue and issue a Supplemental Statement of the Case 
setting forth the law and regulations applicable to Agent 
Orange claims.  In a Supplemental Statement of the Case 
issued in October 1993, the RO denied the claim of 
entitlement to service connection for a skin condition 
secondary to Agent Orange exposure.  

VA outpatient records showed that in February 1995 the 
veteran was seen due to complaints of bumps on the top and 
back of his head for which an assessment of folliculitis was 
made.  

In a May 2000 Supplemental Statement of the Case, the RO 
again, denied the claim of entitlement to service connection 
for a skin condition, claimed as secondary to Agent Orange 
exposure. 

Analysis

Presumptive basis

In this case, the record reflects that a skin condition, 
variously diagnosed as folliculitis and recurrent dermatitis, 
has been shown.  Therefore, current evidence of a skin 
condition has been established and the first prong of Caluza 
is satisfied.

The veteran contends that he was exposed to Agent Orange in 
service.  His statement is presumed to be credible for the 
limited purpose of determining whether the claim is well 
grounded.  See King v. Brown, 5 Vet. App. 19, 21 (1993); see 
also Pearlman v. West, 11 Vet. App. 443 (1998).  However, the 
claimed skin disability is not an Agent Orange presumptive 
disease, so even though Agent Orange exposure is presumed at 
this stage of the analysis there is still no evidence of in- 
service incurrence of the claimed disabilities.  See McCartt 
v. West, 12 Vet. App. 164, 168 (1999).  Thus, the second 
prong of Caluza has not been met on a presumptive basis.

With respect to the third Caluza prong, nexus cannot be 
established presumptively via 38 C.F.R. §§ 3.307 and 3.309.  
Although chloracne or other consistent acneform disorders are 
presumptive Agent Orange disorders under 38 C.F.R. § 3.309, 
the veteran's skin condition, which has been described by an 
examining physician as a skin rash, possibly cellulitis or 
urticaria, is not.  There is no indication that the veteran 
has chloracne or any acneform disorder.  [Moreover, even if 
the claimed skin condition had been diagnosed as chloracne or 
a related acneform disorder (and there is no such evidence), 
it did not manifest itself within the one year period 
required by 38 C.F.R. § 3.307.]

Combee

As discussed above, notwithstanding the Agent Orange 
presumptions, which do not avail the veteran, he may still 
submit a well grounded claim if he presents appropriate 
evidence which would serve to link his currently claimed 
disability to his alleged Agent Orange exposure during 
service.  See Combee, supra.  The veteran has not done so.  
There has been presented no competent medical evidence of a 
nexus between the currently diagnosed skin condition and the 
claimed Agent Orange exposure in service.

As indicated above, the veteran in essence contends that his 
skin condition is related to exposure to Agent Orange during 
service.  However, the veteran's lay statements are not 
competent evidence as to the question of medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

To summarize, the veteran has not provided any competent 
medical evidence that demonstrates a link between a herbicide 
used in Vietnam and his currently claimed skin condition.  No 
etiological link between Agent Orange exposure and the 
currently claimed skin condition has been established or even 
suggested as shown by the medical evidence of record.  The 
only evidence supporting such an assertion are the veteran's 
own statements.  

The Board further notes for the sake of completeness that the 
claim would not be well-grounded based upon a theory of 
direct service incurrence, i.e. without regard to claimed 
exposure to herbicides.  Although a current diagnosis of a 
skin condition is of record, the service medical records 
failed to show that a skin condition was diagnosed during 
service.  Moreover, there has been no competent evidence 
presented etiologically linking a currently diagnosed skin 
condition to service or any incident thereof.  

Accordingly, in the absence of evidence establishing in-
service incurrence of a skin condition, or of evidence 
establishing a nexus between the currently manifested skin 
condition and service or exposure to Agent Orange sustained 
during service, the claim fails to be well-grounded and 
accordingly is denied.

3.  Entitlement to service connection for peripheral 
neuropathy, claimed as due to Agent Orange exposure.

Factual Background

The service medical records showed that upon enlistment 
examination conducted in July 1968, a neurological evaluation 
was normal.  A September 1970 entry showed that the veteran 
complained of numbness in the left foot. It was noted that he 
had questionable decreased pinprick sensation of the lateral 
left calf and medial left foot, with increased left ankle 
jerk.  The service medical records were negative for a 
diagnosis of a neurological condition.  Upon separation 
examination conducted in November 1970, a neurological 
evaluation was normal.

A VA medical record dated in May 1974 showed that the veteran 
complained of numbness in the arms and feet.  

Private medical records showed that the veteran was 
hospitalized from October 9 to October 18, 1987.  The history 
indicated that the veteran was involved in a motor vehicle 
accident in August 1987, which resulted in the vehicle 
turning over and the veteran sustaining injuries to the 
pelvis, lower back and neck.  Physical examination revealed 
no neurological deficits in the upper or lower extremities.  

Upon VA examination conducted in August 1988, the veteran 
complained of right and left leg numbness.  An examination of 
the right leg was negative.  An evaluation of the right foot 
revealed no pain, swelling or tenderness.  A diagnosis of 
right foot and leg condition due to degenerative arthritis of 
the foot, not found, was made.  

As noted above with respect to the previous issue, the 
veteran participated in the VA Agent Orange registry in 1989.  
The RO notified the veteran that a recent examination and 
laboratory studies had failed to identify a specific Agent 
Orange induced problem.  It was noted that coincidental 
findings revealed chronic neck and back pain, chronic 
headaches and mild hypertension, but that these conditions 
were most likely unrelated to agent Orange exposure.

In June 1989, the veteran reported that he experienced 
numbness of his left arm and of his right and left legs, in 
effect raising the issue of entitlement to service connection 
for a neurological condition.

Upon VA examination conducted in September 1989, the veteran 
complained of numbness of the left leg.  He also reported 
symptoms of numbness of the left arm which started in March 
1988.  A musculo-skeletal examination revealed no limitation 
of range of motion of any of the joints of the upper 
extremities.  A neurological examination showed that motor 
status and coordination were normal.  Deep tendon reflexes of 
the upper and lower extremities was normal.  It was noted 
that the veteran complained of some subjective numbness of 
the entire right arm, but that the tendon reflexes of the 
arms and legs was normal.  A diagnosis of history of numbness 
of the left arm, recurrent, was noted.

A VA examination was conducted in April 1991.  Neurological 
evaluation revealed that deep tendon, motor status, 
equilibrium and coordination were normal.  Sensory status was 
also normal.  A diagnosis of arthralgia of the neck, upper, 
mid and low back, knees, feet and ankles was made.  

A September 1996 medical records showed that the veteran 
complained of neuropathy of the legs.  An assessment of rule 
out peripheral neuropathy was made.  

In October 1996, the veteran underwent EMG and nerve 
conduction studies.  The veteran reported that he experienced 
symptoms of intermittent tingling and numbness of the upper 
and lower extremities, chest and face.  Sensory examination 
revealed decreased pinprick at all extremities, in stocking 
patterns.  Motor examination revealed no focal weakness.  
Deep tendon reflexes were normoactive and symmetric.  EMG and 
nerve conduction studies were normal, with no electrical 
evidence of peripheral neuropathy.

By rating action of June 1997, the RO denied the claim of 
entitlement to service connection for peripheral neuropathy.

A VA examination of the peripheral nerves was conducted in 
April 1999.  The veteran complained of peripheral neuropathy 
related to Agent Orange exposure.  Upon examination the 
veteran indicated that he was not experiencing neuropathy, 
but reported that he did experience neuropathy of the face, 
hands, and lower extremities at least 3 to 4 times a week, 
lasting 6 to 8 hours a day.  Examination revealed that deep 
tendon reflexes were 2+ in the upper extremities and 1+ in 
the lower extremities.  Cranial nerves II to XII were intact.  
A diagnosis of a history of peripheral neuropathy, no disease 
noted, was made.  

In a May 2000 Supplemental Statement of the Case, the RO 
denied the claim of entitlement to service connection for 
peripheral neuropathy, claimed as secondary to Agent Orange 
exposure. 

Analysis

As to this issue, the second Caluza prong, in-service 
incurrence, is arguably met, since the veteran has evidence 
of Vietnam service and also since there were neurological 
complaints during service.   

The first prong of the Caluza well groundedness test, 
evidence of the currently claimed disability, is not met.  
There is no competent medical evidence of a current diagnosis 
of peripheral neuropathy.  The record does reflect that the 
veteran initially complained of numbness and tingling of the 
left foot in 1970.  He currently complains of numbness of the 
upper and lower extremities and in the face.  No specific 
diagnosis of peripheral neuropathy has ever been made.  In 
fact upon neurological evaluation conducted in 1999 and 
during EMG and nerve conduction studies which were undertaken 
in 1996, there was no evidence of any neurological 
symptomatology.  

Recently, the Court has had occasion to discuss what 
constitutes a disability. A symptom, such as pain or 
numbness, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez - Benitez v. West, 13 Vet. App. 282 
(1999).  In this case, the evidence documents subjective 
complaints of numbness, without any corresponding diagnosis.

Since no competent medical evidence of current existence of 
any clinical disability manifested primarily by numbness of 
the extremities has been presented, this claim is not well 
grounded and must be denied, since the first prong of the 
Caluza analysis has not been met.

Moreover, there has been presented no evidence of a nexus 
between the currently claimed peripheral neuropathy and the 
veteran's service.  No etiological link between any incident 
of service, including the claimed Agent Orange exposure, and 
the currently claimed peripheral neuropathy has been 
established or even suggested as shown by the medical 
evidence of record.  The veteran's claim fails on that basis 
also.  See Layno v. Brown, 6 Vet. App. 465, 4709 (1994) and 
cases cited therein.

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  Accordingly, the claim is 
not well grounded and must be denied.


Additional comments

Because the veteran's claims of entitlement to service 
connection for a skin condition and for peripheral neuropathy 
are not well grounded, VA is under no duty to further assist 
the veteran in developing facts pertinent to those claims.  
38 U.S.C.A. § 5107(a).  VA's obligation to assist depends 
upon the particular facts of the case and the extent to which 
VA has advised the veteran of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69, 78 (1995).  The Court has held that the 
obligation exists only in the limited circumstances where the 
veteran has referenced other known and existing evidence.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  VA is not on 
notice of any known and existing evidence which would make 
the two service connection claims plausible, and thereby 
well-grounded.  The Board's decision service to further 
inform the veteran of the kind of evidence which would serve 
to make his claim well-grounded, in particular competent 
medical evidence which establishes a nexus between his 
military service, specifically to exposure to Agent Orange 
claimed to have been sustained therein, and his claimed 
disabilities.

4.  Entitlement to an increased evaluation for a service 
connected low back disability, currently evaluated as 40 
percent disabling.

Relevant law and regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (1999).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion. Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Factual Background

By rating action of October 1979, the RO granted entitlement 
to service connection for low back strain, for which a 20 
percent evaluation was assigned.  The grant was based upon 
evidence which included service medical records which 
documented low back problems during service and a diagnosis 
of chronic low back strain made upon VA examination conducted 
in October 1979.  

By rating action of May 1984, the RO reduced the evaluation 
for the veteran's low back disability to 10 percent.  In 
February 1985, the Board denied an evaluation in excess of 10 
percent for the low back disability.  By rating action of 
November 1988, an evaluation of 20 percent was assigned for 
the low back disability.

In November 1990, the veteran filed a claim for an increased 
evaluation for his low back disability.  By rating action of 
July 1991, entitlement to an evaluation in excess of 20 
percent for the low back disability was denied.

By rating action of April 1992, the RO granted an evaluation 
of 40 percent for the veteran's low back disability. 

VA outpatient records showed that in May 1996 the veteran was 
seen due to complaints of low back pain which were assessed 
as lumbar strain.  

By rating action of June 1997, the RO denied an evaluation in 
excess of 40 percent for the veteran's low back strain.  

A VA examination of the spine was conducted in August 1998.  
The veteran complained of pain, weakness and stiffness 
radiating to the right leg and of, fatigability and lack of 
endurance.  The veteran described his daily pain as a "9" 
on a scale of 10 (10 being the most severe).  It was noted 
that the veteran used a cane.  He reported that he had been 
unemployed since 1987 and indicated that he was functionally 
impaired to the point that he could only mow the lawn a 
little bit at a time.  

Range of motion testing revealed flexion of 85 degrees, 
extension of 15 degrees, lateral flexion of 35 degrees and 
rotation of 30 degrees.  The report indicated that the 
veteran complained of pain at flexion of 40 degrees, 
extension of 10 degrees, lateral flexion of 20 degrees and 
rotation to the right at 25 degrees.  The veteran stated that 
he could only flex 5 degrees when he experienced severe pain.  
It was noted that the veteran flinched with palpation to the 
lower right back and had bilateral lower back pain with 
straight leg raising.  The report stated that the veteran had 
muscle spasms to the lower back, bilaterally.  X-ray films 
showed moderate narrowing to the L4-5 and L5-S1 disc spaces 
posteriorly with marginal spurring about the endplates of the 
bodies of L4 and L5.  It was explained that the findings were 
compatible with mild to moderate discogenic degenerative 
changes.  A diagnosis of lower back strain with mild to 
moderate discogenic degenerative disease, was made.  

By rating action November 1998, the RO denied an evaluation 
in excess of 40 percent for the veteran's low back 
disability.

A VA examination of the peripheral nerves was conducted in 
April 1999.  The examiner noted that the veteran had normal 
active range of motion of the low back, demonstrated by 
getting dressed and undressed.  Back flexion of 0 to 80 
degrees, extension of 0 to 15 degrees, with pain at 15 
degrees, lateral flexion of 0 to 20 degrees bilaterally and 
rotation of 0 to 25 degrees was shown.  X-ray films of the 
lumbosacral spine were normal.  

A VA examination of the spine was also conducted in April 
1999.  The examiner noted that the veteran had normal active 
range of motion of the low back, demonstrated by getting 
dressed and undressed.  Back flexion of 0 to 80 degrees, 
extension of 0 to 15 degrees, with pain at 15 degrees, 
lateral flexion of 0 to 20 degrees bilaterally and rotation 
of 0 to 25 degrees was shown.  X-ray films of the lumbosacral 
spine were normal.  A diagnosis of a history of lumbar back 
strain, no disease found, was made.  

In a May 2000, Supplemental Statement of the Case, the RO 
denied an evaluation in excess of 40 percent for a low back 
disability. 

Analysis

Initial matters

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement.  
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  In 
order to present a well grounded claim for an increased 
rating of a service-connected disability, the veteran need 
only submit his competent testimony that symptoms, reasonably 
construed as related to the service-connected disability, 
have increased in severity since the last evaluation.  
Proscelle, 2 Vet. App. at 631, 632; see also Jones v. Brown, 
7 Vet. App. 134 (1994).  The veteran has stated that the 
symptoms of his service-connected disability of the lumbar 
spine have increased.
Accordingly, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107.  

Once it has been determined that a claim is well grounded, VA 
has a statutory duty to assist the veteran in the development 
of evidence pertinent to the claim.  38 U.S.C.A. § 5107(a).  
The Board finds that the statutory duty of the VA to assist 
the veteran in the development of his claim has been 
fulfilled.  In particular, reports of a number of VA 
examinations, as well as other medical evidence, have been 
associated with the veteran's claims folder.  The Board is 
aware of no significant evidence which has not been obtained.   
Accordingly, the Board concludes that VA's statutory duty to 
assist has been met as to this issue.

Discussion

The veteran is currently in receipt of a 40 percent 
evaluation for low back strain, which is currently evaluated 
under Diagnostic Code 5295.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5295, 
pertaining to lumbosacral strain, provide that a 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  A rating of 40 
percent under Diagnostic Code 5295 contemplates a severe 
disability, with symptoms such as listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, a loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  A 40 percent evaluation is the highest 
schedular evaluation available under Diagnostic Code 5295.  
Accordingly, the Board has explored the possibility of rating 
the veteran under a different diagnostic code.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

Limitation of motion of the back has been identified at 
times, although not on the most recent examination.  In any 
event, under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999) 
compensable ratings are assigned for limitation of motion of 
the lumbar spine when that limitation is slight (10 percent), 
moderate (20 percent), or severe (40 percent).    An 
evaluation under that Diagnostic code would not afford the 
basis for an evaluation in excess of the currently assigned 
40 percent. 

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
pertaining to intervertebral disc syndrome include rating 
criteria under which an evaluation in excess of 40 percent 
could be assigned.  Under the criteria a zero percent 
evaluation is warranted for a post-operative, cured 
condition.  A 10 percent evaluation requires mild symptoms.  
A 20 percent evaluation is for moderate symptoms and 
recurring attacks.  A 40 percent evaluation is provided for 
severe symptoms characterized by recurring attacks with 
intermittent relief.  A 60 percent evaluation is the maximum 
evaluation under this diagnostic code and requires evidence 
of a pronounced condition, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a.

The evidence does not reflect that an evaluation under 
Diagnostic Code 5293 would be more appropriate than under the 
currently assigned rating code, nor does the evidence reflect 
that an increased evaluation would be warranted under that 
rating code.  Initially, the Board notes that there is no 
clinical indication of intervertebral disc syndrome.  The 
most recent diagnosed back disability, as shown by the April 
1999 VA examination report, was history of lumbar back 
strain, which is best evaluated under Diagnostic Code 5295 
[lumbosacral strain].  The recent diagnosis is consistent 
with previous back complaints and diagnoses.  

DeLuca considerations

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45 and 4.59 
(1998).  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

However, since a 40 percent evaluation has been granted for 
the veteran's service-connected low back disability, and 
since this is the maximum available schedular rating under 
Diagnostic Code 5295, the veteran is not entitled to a higher 
rating pursuant to 38 C.F.R. §§ 4.40 and 4.45.  See Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

Esteban considerations

Separate disabilities arising from a single disease entity 
are to be rated separately. 38 C.F.R. § 4.25 (1999); Esteban 
v. Brown, 6 Vet. App. 259, 261(1994).  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (1999); Fanning v. Brown, 4 
Vet. App. 225 (1993).

The record includes evidence of mild to moderate discogenic 
degenerative disease as shown by X-ray films taken in 1998.  
However, X-ray films taken in 1999 were normal.  However, 
even were the Board to conclude that there is current X-ray 
evidence of arthritis of the lumbar spine even with 
corresponding limitation of motion, such a finding would 
afford no basis for the assignment of a separate evaluation.  
The currently assigned 40 percent rating under Diagnostic 
Code 5295 specifically contemplates  osteo-arthritic changes 
and/or narrowing or irregularity of joint space.  
Accordingly, assigning a separate evaluation for arthritis 
with or without limitation of motion would clearly constitute 
pyramiding, compensating the veteran for identical 
manifestations under different diagnoses.  38 C.F.R. § 4.14.

Extraschedular rating

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996); see 
also VAOPGCPREC 6-96.  Bagwell left intact, however, a prior 
holding in Floyd v. Brown, 9 Vet. App. 88, 95 (1996) which 
found that when an extraschedular grant may be in order, that 
issue must be referred to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," pursuant to 38 C.F.R. § 3.321 (1999).

In a May 2000 Supplemental Statement of the Case, the RO 
concluded that an extraschedular evaluation was not warranted 
for the veteran's low back disability.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. § 
3.321(b)(1) (1999).

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (1999).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful. " An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The evidence does indeed reflect that the veteran has had 
back problems since service and that has not worked since 
1987 due to back problems.  However, the most recent VA 
examination reports show that the veteran has nearly full 
range of flexion.  The record contains no recent 
hospitalizations for back problems.  There is no medical 
evidence of unusual symptomatology or back pathology.  
Indeed, recent X-rays were negative and the range of motion 
of the back was described as normal.

The Board is of course aware of the veteran's statements to 
the effect that his service-connected back problem prevents 
him from working.  The Board assigns less weight of probative 
value to such self-serving statements, cf. Pond v. West, 
12 Vet. App. 341, 346 (1999) than it does to the objective 
medical evidence of record, which has identified relatively 
minor back pathology.  Indeed, the August 1998 VA examiner 
characterized the veteran's back disability as mild to 
moderate.  Significantly, in the estimation of the Board, the 
most recent examination report, that of the April 1999 VA 
examination, was essentially negative with respect to 
identified back pathology.  

The preponderance of evidence thus does not show that the 
veteran's service-connected disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. 3.321(b)(1).  
The Board has been unable to identify any other factor 
consistent with an exceptional or unusual disability picture.  

In conclusion, the Board finds that the evidence of record 
does not reflect any factor which takes the veteran outside 
of the norm, or which presents an exceptional or unusual 
disability picture.  See Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired]. 
Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.

In summary, for the reasons and bases expressed above, the 
Board has concluded that an evaluation in excess of 40 
percent is not warranted for the veteran's service-connected 
low back disability.

ORDER

Entitlement to service connection for PTSD is denied.

A well grounded claim not having been submitted, entitlement 
to service connection for a skin condition is denied.

A well grounded claim not having been submitted, entitlement 
to service connection for peripheral neuropathy is denied.

Entitlement to an evaluation in excess of 40 percent for a 
low back disability is denied.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

